Center Restaurants, Inc., appeals from a decision determining that it was the employer of Charles Rogavin and liable to make the payments required by the New York State Unemployment Insurance Law in connection with that employment. The contract as to Rogavin’s employment was made by Justo (Don) Azpiazu “ individually and as agent for his presently constituted thirteen (13) piece orchestra known as Don Azpiazu and his Cuban-Ameriean Orchestra.” The contract is for the thirteen-piece orchestra. Claimant is the sixth member thereof. The agreement was executed by Justo Azpiazu, “ individually and as agent for his Orchestra.” Under the agreement appellant has the right to direct and control in many respects the manner in which the members of the orchestra are to perform their services. Each member of the orchestra was employed by the restaurant company. Azpiazu acted as agent for each of the thirteen persons. Determination affirmed, with costs to the Industrial Commissioner. Hill, P. J., Crapser, Bliss, Schenek and Poster, JJ., concur.